Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS Submitted After NOA
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Notice of Allowance on 01/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  Nonetheless, the submitted prior art reference JP2011-205607 that corresponds to US2011/0213900 fails to teach the claimed limitations “the management device comprising: …a hardware memory including a first setting storage area configured to store the first setting information [that is setting information of the relay device] and a second setting storage area configured to store the second setting information [that is setting information of the field device for joining the network]; and a first setting management unit…configured to…acquire identification information that identifies the relay device from the relay device upon detecting that the first communicator and the relay device are communicably connected; determine whether the communicably connected relay device is a relay device to which writing is to be performed by checking the first setting information stored in the first setting storage area with the acquired identification information; and write, via the first communicator upon determining that the communicably connected relay device is the relay device to which writing is to be performed, the first setting information and the second setting information to the relay device that is associated with the acquired identification information”. Therefore, the reasons for allowance remains as stated in the Notice of Allowance filed on 01/26/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                       February 24, 2022